DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1,
                   -line 1, “AOG” should be changed to –Antenna On Glass (AOG)--;
                   -line 9, before “the AOG antenna system”, --wherein—should be added;
                  -line 10, before “the packaged feeding module”, --wherein—should be added;
                  -line 15, before “the feeding network”, --wherein—should be added.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an AOG antenna system having, inte alia, “a metal antenna attached to a surface of the 3D glass back cover; and a packaged feeding module provided between the 3D glass back cover and the main board and electrically connected to the main board, wherein the packaged feeding module corresponds to a position of the metal antenna and feeds the metal antenna with power by couplingi the AOG antenna system is a millimeter wave phased array antenna system; the packaged feeding module comprises a substrate, an integrated circuit chip provided on a side of the substrate facing towards the main board, a feeding network provided in the substrate and arranged opposite to the metal antenna, and a circuit connecting the feeding network with the integrated circuit chip, the feeding network feeding the metal antenna with power by coupling and the circuit being electrically connected to the main board; the feeding network is a strip wire, and the strip wire comprises a first metal layer close to the metal antenna, a second metal layer arranged opposite to and spaced apart from the first metal layer, and a strip wire layer sandwiched between the first metal layer and the second metal layer, the strip wire layer being spaced apart from the first metal layer and the second metal layer, the first metal layer being provided with at least one slit at a position corresponding to the metal antenna, the feeding network feeding the metal antenna with power by coupling via the at least one slit, and the strip wire layer being electrically connected to the circuit” (claim 1). The remaining claims 5-10 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 and 5-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844